
	

113 HR 1479 IH: To amend the Internal Revenue Code of 1986 to remove the deduction for charitable contributions from the overall limitation on itemized deductions.
U.S. House of Representatives
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1479
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2013
			Mr. Sensenbrenner
			 (for himself and Mr. Matheson)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to remove the
		  deduction for charitable contributions from the overall limitation on itemized
		  deductions.
	
	
		1.Charitable deduction
			 exception to overall limitation on itemized deductions
			(a)In
			 generalSubsection (c) of
			 section 68 of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of paragraph (2), by striking the period at the
			 end of paragraph (3) and inserting , and, and by adding at the
			 end the following:
				
					(4)the deduction under section 170 (relating
				to charitable, etc., contributions and
				gifts).
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			
